DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 06 July 2022.  In view of this communication and the amendment concurrently filed: claims 1-10 were previously pending; claim 4 was cancelled by the amendment; and thus, claims 1-3 and 5-10 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 06 July 2022, have been fully considered and are persuasive.
The Applicant’s arguments simply state that the claims have been amended, as suggested by the examiner, and to incorporate the previously indicated allowable subject matter of claim 4 into the independent claims.  By way of these amendments, the previous grounds of objection and rejection have been overcome and the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-3 and 5-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear-motor type transport device for transporting material for an absorbent article comprising: 
a shaft portion that has an axial direction, a radial direction, and a circumferential direction, wherein the axial direction extends horizontally from a vertically erected wall that supports the shaft portion, 
a pair of guide portions that is disposed on the shaft portion with a predetermined axial-direction space between the guide portions and that forms an orbital transport path that extends along the circumferential direction; 
a mobile unit that moves on the transport path along the guide portions while supporting a transport head rotatably about a rotation axis, wherein the rotation axis extends along the radial direction, and the transport head transports a material for an absorbent article, 
a cam mechanism that rotates the transport head about the rotation axis through a predetermined angle when the mobile unit is moved on the transport path, and 
a controller that moves the mobile unit by supplying currents to conductors and generating a propulsive force between one of the conductors and a magnet that is disposed on the mobile unit, wherein the conductors are disposed along the transport path, and the cam mechanism and the magnet are disposed between the guide portions in the axial direction, 
wherein the conductors are driven to rotate in the circumferential direction.
Regarding claim 2, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear-motor type transport device for transporting material for an absorbent article comprising: 
a shaft portion that has an axial direction, a radial direction, and a circumferential direction, wherein the axial direction extends horizontally from a vertically erected wall that supports the shaft portion; 
a pair of guide portions that is disposed on the shaft portion with a predetermined axial-direction space between the guide portions and that forms an orbital transport path that extends along the circumferential direction; 
a mobile unit that moves on the transport path along the guide portions while supporting a transport head rotatably about a rotation axis, wherein the rotation axis extends along the radial direction, and the transport head transports a material for an absorbent article; 
a cam mechanism that rotates the transport head about the rotation axis through a predetermined angle when the mobile unit is moved on the transport path; and 
a controller that moves the mobile unit by supplying currents to conductors and generating a propulsive force between one of the conductors and a magnet that is disposed on the mobile unit, 
wherein the conductors are disposed along the transport path, 
the guide portions include a first guide portion and a second guide portion, 
the first guide portion is disposed on a first side in the axial direction with respect to the wall, 
the second guide portion is disposed on the first side in the axial direction with respect to the first guide portion, 
the cam mechanism, in the axial direction, is disposed between the first guide portion and the second guide portion, 
the magnet comprises a first magnet and a second magnet, 
the first magnet is disposed on the first side in the axial direction with respect to the wall and on a second side in the axial direction with respect to the first guide portion, 
the second magnet is disposed on the first side in the axial direction with respect to the second guide portion, and 
the conductors are driven to rotate in the circumferential direction.
The prior art does not disclose any similar device comprising conductors that rotate circumferentially.  Further, there is no apparent reason why one of ordinary skill in the art would have modified the existing prior art devices to disclose such a feature.  Therefore, the invention recited in the independent claims is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834